LATTXMORE, J.
Appellant was convicted in the district court of Taylor county of possessing intoxicating liquor in violation of the Dean Law (Acts 36th Leg. [1919] 1st and 2d Called Sess. c. 78), and his punishment fixed at one year in the penitentiary.
By its amendment to the Dean Law the recent called session of the Thirty-Seventh Legislature (Acts 37th Leg. [1921] 1st and 2d Called Sess. c. 61) so amended that part of said law relating to the possession of intoxicating ‘liquor as to amount to a repeal thereof. Cox v. State (No. 6423) 234 S. W. 531, and Petit v. State (No. 6519) 235 S. W. 579, decided at this term, but not yet [officially] reported. Such being the condition of our statute, it becomes our duty to reverse and dismiss prosecutions pending under said repealed law; and it is accordingly so ordered.